FILED
                                                                                     COURT OF APPEALS
                                                                                          DIVISION II

                                                                                   2OJ51 R 17 AM 8: L2




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                DIVISION II

 STATE OF WASHINGTON,                                                 No. 45721 -1 - II


                                     Respondent,


         v.



 SCOTT DOUGLAS STARGEL,                                         UNPUBLISHED OPINION


                                     Appellant.


        WoRSwICK, J. —       A jury returned verdicts finding Scott Stargel guilty of second degree

theft and second degree vehicle prowling. Stargel appeals his convictions, asserting that ( 1) the

trial court erred by denying his motion to suppress evidence that the victim had identified him in
a photographic montage, which montage Stargel contends was impermissibly suggestive; and ( 2)

the State failed to present sufficient evidence of the value of stolen items in which to support his

second degree theft conviction. Because the photographic montage used to identify Stargel was

not impermissibly suggestive, and because the State presented sufficient evidence from which

the jury could have reasonably concluded that the items Stargel stole were valued in excess of
 750,   we affirm   Stargel' s   convictions.
No. 45721 - 1 - II




                                                      FACTS


         On April 15, 2011, Dalton Hembroff drove to a Puyallup Subway restaurant to purchase

lunch. When Hembroff parked and exited his truck, he made eye contact with a man who

appeared suspicious to Hembroff. The man was standing in front of a blue car that was parked

next to Hembroff s truck. Hembroff locked his truck and entered the restaurant. When

Hembroff exited the restaurant a few minutes later, he saw that some items had been taken from

his truck. Hembroff saw that the blue car previously parked next to him was " briskly" leaving

the parking   lot,   and   he decided to follow the   car.   Report   of   Proceedings ( RP) ( Nov. 6, 2013) at


30. Hembroff called 911 while continuing to follow the blue car; he stopped following the car

after the 911 operator instructed him to do so.

         Shortly thereafter, Hembroff met with Puyallup Police Officer Greg Reiber at the

Subway parking lot and gave Reiber a description of the theft suspect. Hembroff described the
suspect as a " dirty or scruffy" six foot tall white male with tanned skin who was approximately

30 years old, weighed 180 pounds, and had short brown hair. The following week, Hembroff

obtained security video footage that showed the theft of items from his truck, and he gave the
footage to the police.


         On January 9, 2012, Puyallup Police Detective Michael Lusk contacted Hembroff to see

if he could identify the theft suspect from a photographic montage. Lusk presented Hembroff
with a photographic montage containing Stargel' s photograph and the photographs of five other
 males. Hembroff identified Stargel as the theft suspect.




                                                             2
No. 45721 -1 - II




        On February 28, 2013, the State charged Stargel with second degree theft and second

degree vehicle prowling. Before trial, Stargel moved to suppress evidence that Hembroff had

identified him in a photographic montage, which motion the trial court denied.

        Hembroff, Reiber, and Lusk were the only witnesses at trial, and each testified

consistently with the facts stated above. Additionally, Hembroff testified that the items stolen
from his truck included anew     umpire   jacket   valued at $   100, two textbooks that   cost $ 80   to $ 100



each, and a laptop computer, which computer Hembroff stated he had purchased for $900 less

than a year before it was stolen. After the State rested its case, Stargel moved to dismiss his

second degree theft charge, asserting that the State failed to prove with sufficient evidence that

the combined value of the stolen items exceeded $ 750. The trial court denied Stargel' s motion to

dismiss. The jury returned verdicts finding Stargel guilty of second degree theft and second

degree vehicle prowling. Before sentencing, Stargel filed a CrR 7.4 motion for arrest of

judgment, again asserting that the State failed to present sufficient evidence that the items he
stole were valued in excess of $750, which motion the trial court denied. Stargel appeals his

convictions.



                                              ANALYSIS


                            I. SUPPRESSION OF IDENTIFICATION EVIDENCE


         Stargel first contends that the trial court erred by failing to suppress evidence that the victim

had identified him in a photographic montage. We disagree.

         We review a trial court' s decision to admit evidence of a victim' s out -of -court


 identification of the defendant for an abuse of discretion. State v. Kinard, 109 Wash. App. 428,




                                                       3
No. 45721 -1 - II




432, 36 P.3d 573 ( 2001).               We apply a two -part test to determine whether a trial court abused its

discretion by admitting evidence that the defendant was identified in a photographic montage.

First, the defendant bears the burden of demonstrating that the identification procedure was

impermissibly         suggestive.         State   v.   Linares, 98 Wn.      App.    397, 401, 989 P.2d 591 ( 1999) ( citing


State   v.   Vaughn, 101 Wash. 2d 604, 682 P.2d 878 ( 1984)).                        An out -of c
                                                                                              - ourt photographic


identification procedure is impermissibly suggestive if the procedure directs undue attention to a

particular photograph.             Kinard, 109 Wn.          App.   at   432 -33. " Minor differences in the photos" are


insufficient to demonstrate that the identification procedure was impermissibly suggestive. State

v.   Eacret, 94 Wn.         App.    282, 285, 971 P.2d 109 ( 1999).               Second, if the defendant demonstrates


that the identification procedure was impermissibly suggestive, we must then determine whether

such suggestiveness created a substantial likelihood of irreparable misidentification considering

the                   the   circumstances.         Linares, 98 Wn.          App.   at   401.   In making this determination, we
      totality   of



consider:



                                                                               criminal                    of the   crime; ( 2)
              1) the opportunity of the witness to             view      the               at   the time

             the witness' s degree of attention; ( 3)          the accuracy of the witness' s prior description
             of the criminal; (         4) the level of certainty demonstrated at the confrontation; and ( 5)
             the time between the crime and the confrontation.


Linares, 98 Wn.             App.   at   401.   If Stargel fails to show that the photographic identification

procedure used here was impermissibly suggestive, our inquiry ends, and we need not analyze

the second part of the test. Eacret, 94 Wash. App. at 285 ( citing Vaughn, 101 Wash. 2d at 610 -11).

             Here, the photographic montage at issue pictured six white males with similar features. °

 Each of the men pictured in the photographic montage appeared to be approximately 30 years of

 age with short to medium brown or black hair. Stargel and all but one of the other men pictured



                                                                        4
No. 45721 -1 - II




had short facial hair. Additionally, each of the men were pictured in a booking photograph with

a similar gray background; three of the men were wearing what appears to be an orange jail

uniform and the remaining three, including Stargel, were wearing what appears to be a gray jail

uniform. Stargel asserts that his photograph differed from the remaining photographs in three

ways: (       1) his photograph appears to have been shot from closer up such that his head occupies a

larger    portion of        the   photograph        than the other men; ( 2)    his photograph has a lighter background;


and (   3),   he is the only man pictured with a visible tattoo on his neck. We hold that these minor

differences are insufficient to demonstrate that the photographic montage identification

procedure used here was impermissibly suggestive. Eacret, 94 Wash. App. at 285. In reaching

this holding, we are guided by prior cases addressing this issue.

              For   example,        in State   v.   Weddel, 29 Wn.   App. 461,       474 -75, 629 P.2d 912 ( 1981.), we held


that a photographic montage was not impermissibly suggestive where ( 1) the subjects were

photographed against different backgrounds, with only the defendant photographed against an

off w
    - hite background with an electrical panel showing; and ( 2) the defendant' s photograph was a

quarter -inch wider than the other subjects' photographs. Although we stated that the difference

in the background              of   the defendant'     s photograph was "      troubling,"   and that the photographic



montage was " not              completely free         of possible suggestiveness,"      we nonetheless held that the


montage was not " so                impermissibly       suggestive as    to   deny   defendant due   process of   law." 29


Wn.     App.        at   475 -76.   In so holding, we reasoned that the identifying witness' s identification of

the defendant was not influenced by the slight differences in the photographs. 29 Wash. App. at

475.




                                                                     5
No. 45721 - 1 - II




          Similarly,     in State        v.   Hanson, 46 Wn.   App. 656, 666 -67,    731 P.2d 1140 ( 1987), Division


One of this court held that a photographic montage was not impermissibly suggestive where ( 1)

the defendant' was                                                               Polaroid film,   and ( 2)   " the
                          one of      only two     subjects photographed with



subjects var[     ied] in     age and appearance more          than is desirable."   In holding that the photographic

montage identification procedure was not impermissibly suggestive, the Hanson court reasoned

that the variations in the photographs " did not suggest that [the defendant] was a more likely

suspect     than the    others      displayed." 46 Wash. App. at 666 -67. The Hanson court also relied on the

identifying witness' s testimony " that no one drew her attention to any of the photos and that she

felt free   not   to   pick   any   of the subjects    displayed in the   montage." 46 Wash. App. at 667.

          Finally, in State         v.   Vickers, 148 Wash. 2d 91, 118, 59 P.3d 58 ( 2002), our Supreme Court


held that a photographic montage was not impermissibly suggestive where ( 1) the defendant was

depicted in a Department of Licensing photograph whereas the remaining five subjects were

depicted in       booking     photographs, (       2) the background of the defendant' s photograph was lighter

than the other photographs, and ( 3) the defendant was the only subject in the montage who was

not wearing coveralls. Our Supreme Court concluded that the differences between the

defendant' s photograph and the remaining subjects' photographs was too slight to be

impermissibly suggestive, reasoning that each of the photographs appeared to be the same size

and that each subject was a male of approximately the same age with dark scalp and facial hair.

 Vickers, 148 Wash. 2d            at   119.
No. 45721 - 1 - II




         Here, the differences between Stargel' s photograph and the remaining subjects'

photographs is less pronounced than those differences identified and determined to be

permissible in Weddel, Hanson, and Vickers. Although Stargel' s photograph contained a


background that was lighter than the remaining subjects' photographs, each of the photographs

had the same gray background color, and the difference in the background lightness of Stargel' s

photograph when compared to two of the other subjects' photographs is so minor as to be nearly

indiscernible. The difference in Stargel' s head size when compared to the other photographs is

also slight and did not suggest that he " was a more likely suspect than the others displayed."

Hanson, 46 Wash. App. at 667. Finally, the fact that Stargel' s photograph was the only one in
which the subject had a neck tattoo did not render the photographic montage impermissibly

suggestive because Hembroff testified that he did not see whether the theft suspect had a neck

tattoo when he first saw him, and because Hembroff testified that the presence of the neck tattoo

in Stargel' s photograph did not play a role in his identifying Stargel as the theft suspect. Because

the photographic montage used here to identify Stargel was not impermissibly suggestive, the

trial court did not abuse its discretion by admitting the out -of -court identification evidence at

trial.


                                       II. SUFFICIENCY OF THE EVIDENCE


         Next, Stargel contends that the State failed to present sufficient evidence that the items he

 stole exceeded $ 750 in value, an essential element of second degree theft. Again we disagree.

         Evidence is sufficient to support a guilty verdict if any rational trier of fact, viewing the

 evidence   in the light   most   favorable to the State,   could   find the   elements of   the   charged crime
No. 45721 - 1 - II




beyond a reasonable doubt. State v. Longshore, 141 Wash. 2d 414, 420 -21, 5 P.3d 1256 ( 2000).

We interpret all reasonable inferences in the State' s favor. State v. Hosier, 157 Wash. 2d 1, 8, 133
P.3d 936 ( 2006).       Direct and circumstantial evidence carry the same weight. State v. Varga, 151
Wash. 2d 179, 201, 86 P.3d 139 ( 2004).                 Credibility determinations are for the trier of fact and are

not subject to review. State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 ( 1990).

          To convict Stargel of second degree theft as charged here, the State had to prove beyond

a reasonable doubt that he ( 1) wrongfully obtained or exerted control over the property of

another (2) exceeding $ 750 in value but not more than $5, 000 in value ( 3) with intent to deprive

the    person of   his   or   her property. RCW 9A. 56. 020( 1)(               a);   former RCW 9A. 56. 040( 1)(     a) (   2009).


Stargel                                                                   in   support of   the   second element —that       the
          challenges      only the sufficiency         of evidence




value of the stolen property exceeded $ 750 in value.

          Former RCW 9A.56. 010( 18)(                a) (   2006) defined "[ v] alue" as " the market value of the


            or services at       the   time   and   in the   approximate area of         the   criminal act." "   Market value"
property


is the price that a well- informed buyer would pay to a well -informed seller. State v. Kleist, 126
Wash. 2d 432, 435, 895 P.2d 398 ( 1995).                  It is well established in this state that an owner of


property may       testify     to the property'     s value "'     whether he [ or she] is generally familiar with such

values or not. "'        State   v.   Hammond, 6 Wn.             App. 459,     461, 493 P.2d 1249 ( 1972) (      quoting 3 JOHN

 HENRY WIGMORE, EVIDENCE                  IN   TRIALS       AT   COMMON LAW § 716, at 56 ( James H. Chadbourn rev.


 ed.   1970)).   Additionally, evidence of the retail price of the stolen property, alone, may be

 sufficient to establish the value of the property. State v. Ehrhardt, 167 Wash. App. 934, 944, 276
P.3d 332 ( 2012). And, "[ t] he         price paid for an item of property, if not too remote in time, is




                                                                      8
No. 45721 -1 - II




proper evidence of value."               State   v.   Melrose, 2 Wn.     App.   824, 831, 470 P.2d 552 ( 1970). The


State   need not present          direct   evidence of     the   value of stolen   property,   rather, "   the jury may draw

reasonable inferences from the evidence, including changes in the condition of the property that

affect   its   value."     Ehrhardt, 167 Wash. App. at 944. The jury may also rely on its " ordinary

experience and knowledge" when determining the market value of stolen property from the

evidence presented. Melrose, 2 Wash. App. at 832.

          Here, Hembroff testified about the value of items stolen from his truck, stating that his

new umpire         jacket   was valued at $           100, two text books   were $   80 to $ 100 each, and that he had


purchased his laptop computer for $900 less than one year before it was stolen. Stargel contends

that Hembroffs testimony was insufficient to support the value element of second degree theft

because the testimony did not establish the market value of the laptop computer and textbooks'

at the time he stole them. Stargel does not contest that the State presented sufficient evidence

from                                     find that the    market value of   the    umpire   jacket   was $   100.
         which     the    jury   could




1 As the following exchange shows, it is unclear whether Hembroff had testified as to the
textbooks' purchase price or to their market value:


               State]:    What was the value of the umpire jacket?
               Hembroff] : $ 100.
               State]:    How     about    the textbooks?        Do you know about how much it was?
               Hembroff]:    Probably, give or take, $ 80            to $ 100 a piece.

               State] :   How many were there?
               Hembroff]: I believe two.
               State]:    So   somewhere      between $ 160 to $200 worth of books?
               Hembroff] : Correct.


 RP ( Nov. 6, 2013) at 25 -26. Although unclear, for the sake of argument we treat Hembroff' s
 testimony as establishing the textbooks' purchase price.


                                                                     9
No. 45721 -1 - II




Accordingly, to uphold his second degree theft conviction, the State must have presented

sufficient evidence that the combined market value of the stolen text books and laptop computer

at the time of the theft exceeded $ 650.


             Citing to Ehrhardt, 167 Wash. App. 934, Stargel asserts that we must reverse his conviction

for lack of sufficient evidence, because the State failed to present evidence of "what the

condition or      depreciation      of   these items   might   be"   and,   thus, "[   t]here was no evidence from


                              infer their                       Br.        Appellant at 15. In Ehrhardt, a nonowner
which    the   jury   could                 current value."           of




witness testified about the purchase price of stolen professional construction tools that had been

used    in   professional construction projects         for   about   three years      prior   to the theft. 167 Wash. App.

at 938, 946 -47. In reversing the appellant' s second degree theft conviction for lack of sufficient
evidence in support of the value element, we reasoned that the State failed to present any

evidence from which the jury could infer " whether the tools even worked, let alone what effect

their   condition     had   on   their   market value."   Ehrhardt, 167 Wash. App. at 947.

             Here, in contrast with Ehrhardt, Hembroff testified that at the time of the theft, he was a

college student and was then using the textbooks and his laptop computer in preparation for his

upcoming final exams. He also testified that he purchased his laptop computer for $900 less than
 a year before it was stolen, and that he stored his class notes on that computer. Based on this

testimony, the jury could reasonably infer that the textbooks were less than a semester old and

 were still being utilized in a college course at the time of the theft. Hembroff s testimony also

 permitted the jury to reasonably infer that the laptop computerwas in working condition at the

 time of the theft. Unlike in Ehrhardt, here the State presented sufficient evidence of the




                                                                10.
No. 45721 - 1 - II




condition of the stolen items from which the jury could rely on its " ordinary experience and

knowledge" to find that the combined value of the textbooks and laptop computer exceeded $ 650

in value when accounting for depreciation. Melrose, 2 Wash. App. at 832. Accordingly, we affirm

Stargel' s convictions.


           A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




 We concur:
                                                                          Worswick, J.
                                                                                         CF.
     J •




 L    Jrgr    A.C. J.
                          1, c.


 Sutton,




                                                     11